      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 1 of 6 Electronically Submitted
                                                                                                     2/26/2021 4:48 PM
                                                                                                   Hidalgo County Clerk
                                                                                          Accepted by: Sandra Falcon


                                     CAUSE NO. CL-21-0355-D

YOLANDIA ANN YBARRA                                §        IN THE COUNTY COURT
                                                   §
v.                                                 §        AT LAW NO. 4
                                                   §
WAL-MART STORES TEXAS, LLC                         §        HIDALGO COUNTY, TEXAS

                DEFENDANT’S ORIGINAL ANSWER AND JURY DEMAND
                 IN RESPONSE TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW WAL-MART STORES TEXAS, L.L.C., Defendant in the above entitled

and numbered cause, and files this Original Answer and Jury Demand in response to Plaintiff’s

Original Petition, and in support thereof, would show the Court as follows:

                                               I.
                                         GENERAL DENIAL

        Defendant herein avails Defendant of the opportunity provided by Rule 92 of the Texas

Rules of Civil Procedure to file a general denial herein; and in compliance with said Rule,

Defendant denies each and every, all and singular, the material allegations contained in Plaintiff’s

Original Petition, and states that these are matters that should be proven by Plaintiff as required by

law; and Defendant would require strict proof thereof.

                                              II.
                                     AFFIRMATIVE DEFENSES

        2.01    For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that Plaintiff’s claims are barred, in whole or in part, due to the

contributory negligence of Plaintiff, to the extent the jury finds that Plaintiff failed to exercise

ordinary care, caution and prudence to avoid the incident and injuries at issue and that Plaintiff's




Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                                        1
      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 2 of 6 Electronically Submitted
                                                                                                   2/26/2021 4:48 PM
                                                                                                 Hidalgo County Clerk
                                                                                        Accepted by: Sandra Falcon


acts and omissions, whether taken together or separately, proximately caused the occurrence and

thus the injuries and damages to Plaintiff which are alleged in Plaintiff’s petition.

        2.02    For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that this case is governed by the 1995 Tort Reform Amendments and

2003’s HB4. As a consequence:

        (a)     Plaintiff may not recover any amount of damages if their percentage of
                responsibility is greater than fifty percent (50%), regardless of the theory of
                recovery pled. Tex. Civ. Prac. & Rem. Code §33.001.

        (b)     Plaintiff may not be awarded exemplary damages unless they establish by clear and
                convincing evidence that Defendant acted with malice, which Defendant denies.
                Tex. Civ. Prac. & Rem. Code §41.003. Defendant further requests that the jury be
                instructed as required by Tex. Civ. Prac. & Rem. Code §41.012 with respect to any
                claim for exemplary damages, assuming such a claim should be submitted to the
                jury, which Defendant denies.

        (c)      Defendant further affirmatively alleges that in accordance with Texas Civil
                Practice and Remedies Code §33.013, a defendant may not be held jointly and
                severally liable for any amount of damages claimed herein unless the percentage of
                that defendant’s responsibility, when compared with that of each responsible party,
                settling party and each responsible third party is greater than fifty percent (50%).
                Accordingly, Defendant specifically denies any claims for the imposition of joint
                and several liability against it.

        2.03    For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that if Plaintiff was damaged as alleged, which is not admitted but is

expressly denied, such damages were the result of an unavoidable accident.

        2.04    For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that the act or omission of a person other than Defendant was the sole

proximate cause of the accident in question.

        2.05    For further answer, if such be necessary, and pleading in the alternative, Defendant

further invokes the provisions of §33.013 of the Texas Civil Practices & Remedies Code in the

unlikely event that liability is established by the Plaintiff in this cause.
Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                                      2
      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 3 of 6 Electronically Submitted
                                                                                                        2/26/2021 4:48 PM
                                                                                                      Hidalgo County Clerk
                                                                                            Accepted by: Sandra Falcon


        2.06       For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that the acts or omissions of Plaintiff or of other third parties were the

sole proximate cause or a new and independent cause of the accident and injuries complained of

in this lawsuit.

        2.07       For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively states that Plaintiff's recovery, if any, of past medical expenses shall be

reduced to the amount paid or incurred by Plaintiff or on behalf of Plaintiff pursuant to Section

41.0105 of the Tex. Civ. Prac. & Rem. Code.

        2.08       For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that Plaintiff's claims are barred, in whole or in part, to the extent that

the jury finds that Plaintiff failed to mitigate the effect of the alleged injuries and damages as

required by law.

        2.09       For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges some or all of the incapacity, disability and physical infirmities

complained of by Plaintiff in this suit are the result of pre-existing injuries, conditions, infirmities,

ailments, diseases or disabilities which were not caused or produced by or a result of the accident

alleged by Plaintiff. Therefore, Plaintiff's monetary recovery, if any, should be diminished by the

proportion of damages assigned to causes other than the Defendant’s alleged negligence.

        2.10       For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that, pursuant to Tex. Civ. Prac. & Rem. Code §18.091, if Plaintiff

seeks to recover for loss of earnings, loss of earning capacity, loss of contributions of pecuniary

value, or loss of inheritance, Plaintiff must prove the loss in the form of a net loss after reduction

for income tax payments or unpaid tax liability pursuant to any Federal income tax law. Defendant

Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                                          3
      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 4 of 6 Electronically Submitted
                                                                                                     2/26/2021 4:48 PM
                                                                                                   Hidalgo County Clerk
                                                                                           Accepted by: Sandra Falcon


further requests the Court, pursuant to Tex. Civ. Prac. & Rem. Code §18.091 to instruct the jury

as to whether any recovery for compensatory damages sought by Plaintiff is subject to federal or

state income taxes.

        2.11    For further answer, if such be necessary, and pleading in the alternative, Defendant

further specifically denies that it is liable for prejudgment interest in this cause of action as pled

by Plaintiff, in a good faith argument for the modification or reversal of existing law.

        2.12    For further answer, if such be necessary, and pleading in the alternative, Defendant

further affirmatively alleges that if such a condition existed on Defendant’s premises, which is not

admitted but strictly denied, then the alleged condition was open and obvious to Plaintiff.

                                                III.
                                           JURY DEMAND

        Defendant requests a trial by jury and tenders the jury fee herewith.

        WHEREFORE, Defendant prays that upon final trial and hearing hereof, Defendant have

judgment in accordance with the law and facts in accordance with same as found by this Honorable

Court and/or Jury, and for such other and further relief, legal or equitable, general or special, to

which Defendant may show itself justly entitled to receive.




Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                                        4
      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 5 of 6 Electronically Submitted
                                                                                           2/26/2021 4:48 PM
                                                                                         Hidalgo County Clerk
                                                                                Accepted by: Sandra Falcon


                                               Respectfully submitted,

                                               COLVIN, SAENZ, RODRIGUEZ & KENNAMER LLP


                                               By:
                                                   Jaime A. Saenz
                                                   Texas Bar No. 17514859
                                                   Email: ja.saenz@rcclaw.com
                                                   Omar A. Saenz
                                                   Texas Bar No. 24083777
                                                   Email: oa.saenz@rcclaw.com
                                                   1201 East Van Buren Street
                                                   Brownsville, TX 78520
                                                   (956) 542-7441
                                                   Fax (956) 541-2170
                                               ATTORNEYS FOR DEFENDANT WAL-MART
                                               STORES TEXAS, LLC




Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                             5
      Case 7:21-cv-00264 Document 1-4 Filed on 07/06/21 in TXSD Page 6 of 6 Electronically Submitted
                                                                                                   2/26/2021 4:48 PM
                                                                                                 Hidalgo County Clerk
                                                                                        Accepted by: Sandra Falcon


                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served upon all counsel

of record, to-wit:

                     Rojelio Garza                   Email: attomeyrgarza@yahoo.com
                     Law Offices of Rojelio Garza
                     4405 N. McColl Road
                     McAllen, TX, 78504
                     Attorney for Plaintiff

by ECF delivery, electronic transmission, certified mail, return receipt requested, hand delivery,

and/or facsimile transmission pursuant to the Texas Rules of Civil Procedure, on this the 26th

day of February, 2021.




                                                             Jaime A. Saenz




Defendant’s Original Answer and Jury Demand
In Response to Plaintiff’s Original Petition
25,345                                                                                     6
